DETAILED ACTION
This Office Action is in response to claims filed on 12/7/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2; claim 2 recites the limitation "the resources" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12; claim 12 recites the limitation “beam metrics” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 25; claim 25 recites the limitation “beam metrics” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8, 13-15, 21 and 26-28  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (US 2020/0059290 A1).

	Regarding claims 1 and 27; Pan discloses a method for wireless communications by a user equipment (UE), comprising: receiving a configuration for a group based beam report to report beam metrics for a group of transmit beams (a WTRU receives beam group information from a gNB; the beam grouping information indicate a group of beams that the WTRU may report using group-based report; see paragraphs [0198] and [0233]); measuring the beam metrics for the group of transmit beams in accordance with the configuration (based on reception of beam group information, the WTRU may measure beam related information (BRI); the BRI includes RSRP, RSRQ, CSI, CQI; see paragraphs [0098] and [0198]); sending the group based beam report including the beam metrics for at least one of the group of transmit beams (the WTRU may report the BRI via group-based reporting; a WTRU may report N2 beams among maximum number of configured Tx beams; see paragraphs [0198] and [0234] – [0235]); and providing an indication of a number of receive beams used to receive the transmissions for the measured beam metrics (the WTRU may report N2 beams (e.g., N2 beam IDs and N2 beam measurement values (e.g. N2 RSRP or N2 L1-RSRP)); see paragraphs [0232], [0234] - [0235] and Fig. 6).

	Specifically for claim 27; Pan discloses a receiver (Transceiver; see Fig. 1B and paragraph [0058]); at least one processor (processor; see Fig. 1B and paragraph [0058]) and a transmitter (Transceiver; see Fig. 1B and paragraph [0058]).

	Regarding claims 14 and 28; a method for wireless communications by a network entity, comprising: sending, to a user equipment (UE), a configuration for a group based beam report to report beam metrics for a group of transmit beams (a WTRU receives beam group information from a gNB (or TRP); the beam grouping information indicate a group of beams that the WTRU may report using group-based report (e.g. RSRP); see paragraphs [0098] and [0198]); sending transmissions to the UE using the group of transmit beams (the TRP transmits to the UE using the group of  transmit beams (e.g. 2 and 3); see paragraph [0167] and Fig. 6); receiving, from the UE, a group based beam report including beam metrics for at least one of the group of transmit beams (the WTRU may report the BRI via group-based reporting; a WTRU may report N2 beams among maximum number of configured Tx beams; see paragraphs [0198] and [0234] – [0235]); and receiving, from the UE, an indication of a number of receive beams used to receive the transmissions for the measured beam metrics (the WTRU may report N2 beams (e.g., N2 beam IDs and N2 beam measurement values (e.g. N2 RSRP or N2 L1-RSRP)); see paragraphs [0232], [0234] - [0235] and Fig. 6).
 
Specifically for claim 28; Pan discloses a transmitter and a receiver (transceiver; see Fig. 1B and paragraph [0275]). 

	Regarding claims 2 and 15; Pan discloses wherein the resources comprise at least one of channel state information reference signal (CSI-RS) (a beam group may be associated with a set of CSI-RS resources; see paragraph [0128]) or synchronization signal block (SSB) resources (no patentable weight is given due to claim language or).

Regarding claims 8 and 21; Pan discloses wherein the indication is provided in the group based beam report (a WTRU may report N2 beams and N2 beam measurement values in one reporting instance; see paragraph [0235]).

Regarding claim 13; Pan discloses reporting, in the group based beam report, beam metrics for only one of the transmit beams (the WTRU may report the best BRI (e.g., largest L1-RSRP) for a component beam in a beam group; see paragraph [0200]).

	Regarding claim 26; Pan discloses receiving, in the group based beam report, beam metrics for only one of the transmit beams (the WTRU may report the best BRI (e.g., largest L1-RSRP) for a component beam in a beam group to the gNB; see paragraphs [0198] and [0200]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pan; in view of Castaneda et al. (US 2022/0095257 A1).

	Regarding claims 3 and 16; Pan discloses a WTRU receives transmission from a TRP via multiple Rx beams (see Fig. 6).
	Pan does not explicitly disclose the Rx beams correspond to spatial domain receive filters.
Castaneda discloses wherein the receive beams correspond to spatial domain receive filters (the receive spatial filter can be a receiving beam; see paragraph [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan and Castaneda to use spatial domain receive filters as receive beams to support beam-based transmission of synchronization information (see paragraph [0014] of Castaneda).
Claims 4, 9-10, 17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pan; in view of Cheng et al. (US 2020/0053721 A1).

	Regarding claims 4 and 17; Pan discloses a UE receives a configuration for a group based beam report.
Pan does not explicitly disclose the configuration indicates the UE to provide the indication of the number of receive beams. 
Cheng discloses wherein the configuration indicates the UE is to provide the indication of the number of receive beams (when the UE is configured by the corresponding-Rx-beams in CSI-ReportConfig, the UE may report its Rx beams related to the SSB indexes and CSI-RS indexes via the UCI bits; see paragraph [0063] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan and Cheng to indicate the UE to provide the indication of the number of receive beams to avoid configuration redundancy (see paragraph [0061]).

	Regarding claims 9 and 22; Pan discloses a UE provides an indication of a number of receive beams to a gNB with measurement values in a group based beam report.
Pan does not explicitly disclose the indication is provided separately from the group based beam report.
Cheng discloses wherein the indication is provided separately from the group based beam report (the UE may report information of receiving beams with respect to the configured SSB index; based on the received information, the base station may have information of Rx beam(s) at the UE; see paragraphs [0061] – [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan and Cheng to provide indication of number of Rx beams separately from a group based beam report to avoid configuration redundancy (see paragraph [0061] of Cheng).

	Regarding claims 10 and 23; Pan discloses a UE provides an indication of a number of receive beams to a gNB with measurement values in a group based beam report.
Pan does not explicitly disclose the indication is provided via a MAC CE or RRC signaling.
Cheng discloses wherein the indication is provided via at least one of: a medium access control (MAC) control element (MAC CE) or radio resource control (RRC) signaling (the UE may report Rx beams information via RRC or UCI bits; see paragraph [0063]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan and Cheng to provide indication of number of Rx beams via RRC signaling to avoid configuration redundancy (see paragraph [0061] of Cheng).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pan; in view of Yu et al. (US 2019/0182898 A1).

Regarding claims 5 and 18; Pan discloses a UE provides an indication of number of Rx beams in a report to a gNB.
Pan does not explicitly disclose the indication is provided via a single bit.
	Yu discloses wherein the indication is provided via a single bit (the UE may indicate the capability of separated antenna panels to the network; the indication may be 1 bit signaling that indicates whether the UE could support more than 1 UE Rx beam simultaneously; see paragraph [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan and Yu to provide an indication of number of Rx beams via a single bit to indicate whether a UE could support more than 1 Rx beam simultaneously (see paragraph [0143] of Yu).

Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan; in view of Kwon et al. (US 2019/0150010 A1).

	Regarding claims 6 and 19; Pan discloses a UE provides an indication of number of Rx beams in a group based beam report.
Pan does not explicitly disclose the indication is provided via multiple bits indicating a number of Rx beams.
Kwon discloses wherein the indication is provided via multiple bits indicating the number of receive beams (a beam information report is used to report beam quality information; when N > 1, N beam index (BI) field in the beam information report indicates beam IDs of reported N beams; see paragraphs [0080] - [0081] and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan and Kwok to provide number of Rx beams indication via multiple bits to reduce the signaling overhead (see paragraph [0030] of Kwon).

	Regarding claims 7 and 20; Pan discloses a UE provides an indication of number of Rx beams in a group based beam report.
Pan does not explicitly disclose the indication is provided via multiple bits indicating the number of Rx beams is greater than 2.
Kwon discloses wherein the multiple bits can indicate a number of receive beams greater than two (the size of the beam index (BI) fields is depend upon the number of possible beams to be reported; when there are 16 total beams, the BI fields may each be 4-bits in size; see paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan and Kwok to provide number of Rx beams indication via multiple bits to reduce the signaling overhead (see paragraph [0030] of Kwon).

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pan; in view of Gao et al. (WO 2020/034312 A1).

	Regarding claims 11 and 24; Pan discloses a UE transmits indication of number of Rx beams in a group based beam report.
	Pan does not explicitly disclose transmitting an indication indicates the UE was not able to find multiple simultaneously receivable transmit beams among candidate beams configured for measurement.
Gao discloses indicating, in the group based beam report, that the UE was not able to find multiple simultaneously receivable transmit beams among candidate beams configured for measurement (in the case where there are multiple Tx beams can be transmitted by one TRP, and only one Rx beam can be simultaneously generated by a UE, the UE transmits an information of “group based reporting is not supported” to the gNB; see paragraph 4 of page 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan and Gao to transmit an indication indicating the UE was not able to find multiple simultaneously receivable transmit beams to determine reporting format (see paragraph 4 of page 24). 

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pan; in view of Guo et al. (US 2019/0190582 A1).

	Regarding claim 12; Pan discloses a WTRU reports the BRI (RSRP, RSRP etc.) to a gNB in a group based beam reporting message.
	Pan does not explicitly disclose reporting a difference in beam metrics that exceeds a threshold amount.
Guo discloses reporting, in the group based beam report, a difference in beam metrics that exceeds a threshold amount (if the measured L1-RSRP of one Tx beam is greater than -44dBm, the UE reports Diff_RSRP_15; see paragraph [0243] and Table 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan and Guo to report a difference in beam metrics that exceeds a threshold amount to support differential RSRP reporting (see paragraph [0243] of Guo).

	Regarding claim 25; Pan discloses a WTRU reports the BRI (RSRP, RSRP etc.) to a gNB in a group based beam reporting message.
	Pan does not explicitly disclose reporting a difference in beam metrics that exceeds a threshold amount.
Guo discloses receiving, in the group based beam report, a difference in beam metrics that exceeds a threshold amount.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan and Guo to report a difference in beam metrics that exceeds a threshold amount to support differential RSRP reporting (see paragraph [0243] of Guo). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415         

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415